DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/17/2020, 2/25/2021, and 4/23/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,717,208. Please see below chart outlining the similarities and differences between the presently claimed invention and U.S. Patent No. 10,717,208.
Present Patent Application
U.S. Patent No. 10,717,208
1. A method for determining a manufacturing parameter for making a desired aligner
with a desired aligner thickness using a thermoforming device, the thermoforming device being operable for making the desired aligner by shaping a precursor aligner into the desired aligner using a given mold representative of a given dental archform, the method being implemented by a processor of a computer system connectable to the thermoforming device, the method comprising:
l. A method for determining a manufacturing parameter for making a desired aligner with a desired aligner thickness using a thermoforming device, the thermoforming device being operable for making the desired aligner by shaping a precursor aligner into the desired aligner using a given mold representative of a given dental archform, the method being implemented by a processor of a computer system connectable to the thermoforming device, the method comprising:
obtaining a 3D map associated with the given dental archform;
obtaining a 3D map associated with the given dental archfonn;
parsing the 3D map to determine a first map property value and a second map
property value, the first map property value being based on the 3D map and the second map property value being derived from a 2D projection of the 3D map;
parsing the 3D map to determine a first map property value and a second map property value, the first map property value being based on the 3D map and the second map property value being derived from a 2D 
projection of the 3D map,
determining a thickness of the precursor aligner for obtaining the desired aligner thickness based on a ratio of the first map property value and the second map property value and a given value of an operating parameter of the thermoforming device; and
determining a thickness of the precursor aligner for obtaining the desired aligner thickness based on a ratio of the first map property value and the second map property value and a given value of an operating 
parameter of the thermoforming device;
sending instructions to the thermoforming device to make the desired aligner
based on the determined operating parameter.
sending instructions to a robotic system to select the precursor aligner with the determined thickness from a set of precursor aligners with different thicknesses; and
causing the selected precursor aligner to be arranged relative to the thermoforming device for shaping the selected precursor aligner into the desired aligner.


Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of the present patent application “make the desired aligner based on the determined operating parameter” is no different than the claimed limitation of U.S. Patent No. 10,717,208 “for shaping the selected precurser aligner into the desired aligner”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115